White, Presiding Judge.
In a trial for a violation of local option it is incumbent upon the State to show, primarily, in order to sustain the jurisdiction of the commissioners’ court'to order the election:
I. First. That a petition was filed in said court asking or praying for an election to determine the question of local option within the proposed limits. Second. It must be shown that said petition was signed by the requisite number of petitioners. Third. That said petitioners were qualified voters in the proposed limits. (Akin v. The State, 14 Texas Ct. App., 143; Prather v. The State, 12 Texas Ct. App., 402.)
*380II. Next in order of proof on such a trial it is necessary to be shown that the commissioners’ court ordered the election to be held, and within the prescribed time. (Boone v. The State, 10 Texas Ct. App., 418.)
III. Then the order declaring the result and prohibiting the sales is the next proof to be adduced. In so far as this order is concerned, except as to the jurisdictional facts with regard to the petition, as above set out, it will be held sufficient prima facie to establish every fact recited by it. Every presumption not contradicted by the orders themselves will be indulged in favor of the regularity and legality of the proceedings incident to the holding of the election, after it has been once legally ordered, as above stated, and the result of the same has been subsequently ascertained and declared by the order of the court after the election has been held. These orders are evidence within and of themselves, and it is not necessary for the prosecution to go behind them to prove any of the facts they recite, except as to the petition. (Prather v. The State, 12 Texas Ct. App., 402.)
The case of Boone v. The State, 10 Texas Ct. App., 418, would seem from the syllabus to require proof' aliunde the orders of the court that all the incidents of the election should be strictly proven. It is not so decided in the opinion, and the decision on the facts in that case is in no manner in conflict with the rules above declared.
IY. Next in order of proof it must be shown that the.order of the commissioners’ court declaring the result of the election and prohibiting the sale of intoxicating liquors within the prescribed limits was published four successive weeks in the county newspaper having the largest circulation, or by posting the order in three public places in counties where no newspaper is published. (See Eev. Stats., arts. 3227 to 3234, inclusive.)
Y. Next, the evidence in the case must show the fact that the law has been violated by the accused within the prescribed limits. Proof of all the facts above enumerated is essential and sufficient to a valid conviction for violating local option.
The main question presented on this record is identical with the one upon which the case of McMillan v. The State, just read, was decided. {Ante, p. 375.) In this case, as in that, the petition upon which the commissioners’ court ordered the election for local option was lost and could not be produced on the trial, and the State proposed to prove its loss and contents. The clerk of the court, who was the custodian, sufficiently establishes the loss to admit paroi proof of its contents. His testimony as to the contents was: “ Do *381not remember who signed or purported to sign it; don’t know that he knew any of the signers; only looked at the signatures to ascertain whether the number required by law was on it. He remembers that there were over twenty names to it. He thinks twenty-seven. Does not know where any of said signers lived, or whether they were qualified voters in said justice precinct.” This was the only evidence of the contents. This evidence does not show who the signers were, nor that they were qualified voters in the precinct in which the election was asked.
It is unnecessary to notice the other questions discussed in the able briefs and argument of counsel for appellant, as they may not arise on another trial.
Because the conviction is without sufficient evidence to support it, the judgment is reversed, and the cause is remanded for another trial.
Reversed and remanded.
[Opinion delivered June 6, 1885.]